THE COURT
held: 1. That if the. protest might have amounted to notice of .dissatisfaction with the appraisement, within-, the meaning of section 17 of the act of August 30, -1842 (5 Stat 564), had the letter .been delivered .without qualification, yet the assertion of the plaintiffs, at the same time, to the collector, that they did not ask a re-ap-praisement, took from it that effect
2. That a re-appraisement being at the expense of the importer, the plaintiffs were bound to offer the appraisers’ fees, &c., in order-to put the collector in the wrong for not ordering one; and that as the plaintiffs did not take legal means to entitle .themselves to a re-appraisal, the one- made by the ofiacial appraisers was conclusive against them as to value.
3. That the protest did not comply -with the requirements of the act of February 26, 1845 (5 Stat 727), because it did not set forth, distinctly and specifically, the omission of the collector to order a re-appraisement or that the appraisers valued the iron ■ at the time of shipment and not at the time of purchase, as grounds of objection to the payment of the duties imposed; and that therefore, the plaintiffs were not now entitled to raise those objections.
Judgment for defendant